Citation Nr: 1622875	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  04-16 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a lung disorder claimed as a residual of exposure to herbicides.   

2.  Entitlement to service connection for bilateral femoral atherosclerosis.   

3.  Entitlement to service connection for residuals of a cerebrovascular accident. 

4.  Entitlement to service connection for post traumatic stress disorder (PTSD).  

5.  Entitlement to an initial disability rating in excess of 10 percent prior to August 9, 2003 and in excess of 60 percent from August 6, 2004 for coronary artery disease status post coronary artery bypass graft. 

6.  Entitlement to an effective date earlier than June 4,2003 for the grant of service connection for coronary artery disease status post coronary artery bypass graft. 

7.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities.   


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney at Law


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran had active service from January 1968 to January 1971.  The Veteran died in October 2013.  The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2003, September 2004, and February 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

The Veteran appeared at a Board hearing via video conference in October 2006 before an Acting Veterans Law Judge (VLJ) who is no longer at the Board.  The Board informed the Veteran of this fact in a January 2012 letter, and inquired if he desired another hearing.  See 38 C.F.R. § 20.707 (2015).  In his February 2012 response, he advised that he did not desire another hearing.  A transcript of the October 2006 hearing testimony is associated with the claims file.

The matters on appeal were remanded to the Agency of Original Jurisdiction (AOJ) in February 2007 for additional development.  

In a decision dated in June 2010, the Board denied the Veteran's appeal, and he appealed the decision to the United States Court of Appeals For Veterans Claims (Court).  While the case was pending before the Court, the Veteran, through his attorney, and the Secretary of Veterans Affairs, submitted a Joint Motion For Remand (JMR).  In an Order dated in February 2011, the Court granted the JMR, vacated the June 2010 Board decision in part, and remanded the case to the Board for further appellate review consistent with the JMR.

The matter of entitlement to service connection for PTSD was remanded to the AOJ in June 2010 for additional development.  In a January 2014 decision, service connection for PTSD for accrued benefits purposes was granted and a 10 percent rating was assigned from June 21, 2003 and a 70 percent rating was assigned from August 13, 2013.  The AOJ had not adjudicated this claim as a substitution claim and is discussed below.   

In November 2013, the appellant filed a request to be substituted as the claimant for purposes of processing the claim to completion.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2015).  The request for substitution has not been adjudicated by the AOJ and this is discussed in the remand below. 

In a November 2013 rating decision, service connection for the cause of the Veteran's death was granted.   

In a September 2015 rating decision, TDIU for accrued benefits purposes was granted from August 13, 2013.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

The Board finds that remand is necessary for the AOJ to make a formal determination regarding the appellant's basic eligibility for substitution in the first instance with respect to the appeal and if substitution is permitted, the AOJ should readjudicate the claims on appeal as substitution claims.  

Substitution under certain circumstances is permitted in the case of the death of a claimant who dies on or after October 10, 2008.  See 38 U.S.C.A. § 5121A ; see also VA Fast Letter 10-30 (issued August 2010, as revised April 2013) (noting receipt of VA Form 21-534 will be accepted as both claim for accrued benefits and substitution request).  This change in law permits an eligible person to process pending claims at the time of the Veteran's death to completion - it creates a substitute claimant.

As discussed in the Introduction, the claims were adjudicated on an accrued benefits basis; service connection for PTSD for accrued benefits and entitlement to TDIU for accrued benefits were granted.  The Board notes that a living person who would be eligible to receive accrued benefits due under 38 U.S.C.A. § 5121(a) may also be eligible to be substituted as the appellant for purposes of processing the claim to completion.  38 U.S.C.A. § 5121A.  

Unlike accrued benefits claims that are limited to the evidence of record at the time of the Veteran's death, a substitute claimant would be able to submit additional evidence that was not of record at the time of the claimant's death.  In this case, the appellant filed a specific claim seeking "substitution" with respect to the Veteran's claims pending at the time of his death.  She filed the substitution claim in January 2014, within one year of the Veteran's death.  The AOJ did not adjudicate the request for substitution and did not adjudicate the pending claims as substitution claims.  

The Board does not have jurisdiction to make determinations regarding basic eligibility to substitute in the first instance.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 3.1010, 20.101(a).  A remand is therefore required and the AOJ must adjudicate the appellant's outstanding substitution request.  If the AOJ determines that the appellant is eligible for substitution, the appellant should be afforded the appropriate due process and the AOJ must adjudicate the pending claims as substitution claims (on a non-accrued benefits basis).    

Review of the record shows that the appellant and her attorney filed notices of disagreement for a September 2015 AOJ determination.  It appears that the AOJ is working on these issues but in the abundance of caution, the Board refers these matters to the AOJ for appropriate action to include issuance of a statement of the case.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a decision adjudicating whether the Appellant meets the basic eligibility requirements to substitute for the Veteran with regard to the pending claims (as listed on the title page).  If the basic eligibility requirements are met, send the appellant appropriate notice with respect to her status as a substituted party, clearly indicating that VA recognizes her as the substituted party.  If the basic eligibility requirements are not met, inform the appellant of this in a correspondence other than a supplemental statement of the case.

2.  If the appellant is eligible for substitution, afford the appellant the appropriate due process and adjudicate the pending claims as substitution claims (on a non-accrued benefits basis).  If any benefit sought remains denied, furnish the appellant with a supplemental statement of the case.  Following time for a response, the appeal should be returned to the Board for review.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


